Citation Nr: 0623246	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
(bilateral) tinnitus.



REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1978 to September 1991.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 determination letter by the Fort Harrison Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
continued a 10 percent rating for (bilateral) tinnitus.  


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260; factors warranting extraschedular 
consideration are not shown.


CONCLUSION OF LAW


There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1991, service connection for (bilateral) tinnitus 
was granted and assigned a 10 percent evaluation.  In 
February 2003, the veteran filed a claim to have separate 
ratings assigned for each ear, effective from the date of the 
original service connection claim.  He claimed that his 
interpretation of the rating criteria for Diagnostic Code 
6260 allowed for separate ratings for each ear.  In a 
February 2003 determination, the RO denied the veteran's 
request finding that under Diagnostic Code (DC) 6260 there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether 
extraschedular consideration under 38 C.F.R. § 3.321 is 
warranted.  No specific factors warranting extraschedular 
consideration have been alleged.  The record does not show 
that the tinnitus has required frequent hospitalization, or 
caused marked interference with employment, or involves any 
factors of like gravity, which would render impractical 
application of the regular schedular criteria.  Accordingly, 
the Board finds that referral of this claim for 
extraschedular consideration is not in order. 





ORDER

A schedular evaluation in excess of 10 percent for 
(bilateral) tinnitus is denied.  



____________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


